DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 06/04/2021, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn due to a terminal disclaimer filed on 06/04/2021.

Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance.  The foregoing amended claims are not anticipated by or obvious in view of the closest prior art of record and otherwise meet the statutory requirements for patentability.  
Applicant’s compounds depicted respectively in claim 42. The closest prior art is Wu et al., Bioorganic & Medicinal Chemistry Letters 19 (2009) 6970-6974 (said reference is cited in the parent case # 15/674,230). Wu et al. discloses a genus of pan-Kinase inhibitors as potential antimalarial lead compounds.  Wu et al disclose compound 20 depicted below, as an example of pan-kinase inhibitors.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, (see Table 2). Applicant’s claims are neither anticipated nor obvious over Wu et al pursuant to 35 U.S.C. § 102 and 103. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 42-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN P CORNET/Primary Examiner, Art Unit 1628